Title: To James Madison from Edmund Randolph, 17 July 1785
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond July 17. 1785
By some inexplicable mystery, the inclosed letter from Mr. Jones, and my intended answer to your last epistolary favor, have still remained in my possession. Being engaged when the gentleman, who brought your friendly attention to me, I doubt whether I gave him an intelligible reply to his question, if my answer was ready.
Our apparent disobedience to the appointment of the assembly must be ascribed to the forgetfulness of our friend Henry. Genl. Washington having inquired from me the reason of our non-attendance at the time and place, marked for the conference by the government of Maryland, I immediately applied to the govr. for information, whether he had communicated the resolve of that state to the deputies. He could not recollect; but seemed anxious to avail himself of the probability of having inclosed it to you with several other public papers. Even Mason and Henderson knew nothing of the meeting; and would have been absent but for the activity and urgency of the general. But I am yet disposed to believe, that the communication with Pennsylvania has been forgotten: nor can I procure satisfaction on this head.
I dedicate to you, as the patron of the protestant Episcopal church, the inclosed journal. Between friends my experience in the last convention does not make me anxious to step forward in another. We have squeezed out a little liberality from them; but at a future day they will be harder than adament, and perhaps credulous, that they possess authority. Smith of P. Edward has waged war with the assembly, from which the act of incorporation sprang. He talks judiciously, but with a temper well-roused.
I have been preparing for my journey to Frederick for some time. But my aversion to leave home, where my choicest delights, one of which is at present incumbered, will remain, makes me doubt of the journey. Adieu my dear Madison and believe me to be yours mo. sincerely
E. R.
